STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS

Charles Redman,

Petitioner Below, Petitioner                                                         FILED

                                                                                  August 31, 2015
vs) No. 14-0894 (Berkeley County 12-C-2)                                        RORY L. PERRY II, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
David Ballard, Warden,

Mount Olive Correctional Complex,

Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Charles Redman, by counsel Ben J. Crawley-Woods, appeals the Circuit Court
of Berkeley County’s August 11, 2014, order denying his amended petition for writ of habeas
corpus. Respondent David Ballard, Warden, by counsel Cheryl K. Saville, filed a response.
Petitioner filed a reply. On appeal, petitioner alleges that the circuit court erred in denying him
habeas relief because the trial court erred in denying his motion to suppress certain evidence,
committed additional errors in his underlying trial that rendered his recidivist conviction
unconstitutional, and in finding that it was bound to sentence petitioner to life imprisonment
pursuant to West Virginia Code § 61-11-18.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In February of 2009, petitioner was indicted on one felony count of malicious assault
after he stabbed James Jordan, the father of his then-girlfriend’s children. Prior to trial, petitioner
moved to suppress evidence obtained from bags located at his girlfriend’s apartment. The circuit
court held a suppression hearing in June of 2009 and granted petitioner relief, in part, by
suppressing evidence from one bag but allowing into evidence two knives discovered in a bag
under the kitchen sink. Following trial, the jury found petitioner guilty of the lesser included
offense of unlawful wounding. Thereafter, the State timely filed a recidivist information that
alleged petitioner had twice previously been convicted of offenses for which a penalty of longer
than one year could be imposed. In September of 2009, the circuit court held petitioner’s
recidivist trial. Ultimately, the jury found petitioner was the same individual who was previously
convicted of the other crimes. The circuit court then sentenced petitioner to life imprisonment,
with mercy. Petitioner appealed his conviction to this Court, and we refused the same by order
entered in November of 2010.


       In January of 2012, petitioner filed a pro se petition for writ of habeas corpus in the

                                                  1


circuit court. The circuit court then appointed petitioner counsel. In January of 2014, petitioner’s
counsel filed an amended petition for writ of habeas corpus. Thereafter, the State filed a response
to which petitioner replied. Without holding an omnibus evidentiary hearing, the circuit court
entered an order denying the amended petition. It is from this order that petitioner appeals.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal to this Court, petitioner reasserts his claims that the trial court committed
several errors, including an error in denying his motion to suppress, refusing to give a proposed
jury instruction on uncorroborated victim testimony, denying his motion for judgement of
acquittal, and in finding it was bound to sentence petitioner to life imprisonment pursuant to
West Virginia Code § 61-11-18. The Court, however, does not agree. Upon our review and
consideration of the circuit court’s order, the parties’ arguments, and the record submitted on
appeal, we find no error or abuse of discretion by the circuit court. Our review of the record
supports the circuit court’s decision to deny petitioner post-conviction habeas corpus relief based
on these alleged errors, which were also argued below. Indeed, the circuit court’s order includes
well-reasoned findings and conclusions as to the assignments of error raised on appeal. Given
our conclusion that the circuit court’s order and the record before us reflect no clear error or
abuse of discretion, we hereby adopt and incorporate the circuit court’s findings and conclusions
as they relate to petitioner’s assignments of error raised herein and direct the Clerk to attach a
copy of the circuit court’s August 11, 2014, “Final Order Denying Petition For Habeas Corpus”
to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: August 31, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                 2